ORDER

PER CURIAM
Phillip Parish (“Movant”) appeals the judgment of the Circuit Court of St. Louis County denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Movant contends the motion court erred in denying his motion because his counsel was ineffective for: 1) failing to properly investigate certain witnesses; and/or 2) misleading him as to the results of that investigation.
We find the motion court’s findings of fact and conclusions of law are not clearly erroneous and affirm. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).